SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is made and entered into on
December 31, 2018 (“Effective Date”), by and between CleanSpark, Inc., a Nevada
corporation (“Company”), and the investor whose name appears on the signature
page hereto (“Investor”).

Recitals

A.       The parties desire that, upon the terms and subject to the conditions
herein, Investor will purchase for $5 Million a Debenture that is convertible
into Common Stock and a Warrant; and

B.       The offer and sale of the Securities provided for herein are being made
pursuant to a current and effective shelf Registration Statement.

Agreement

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Investor agree as follows:

I.       Definitions. In addition to the terms defined elsewhere in this
Agreement and the Transaction Documents, capitalized terms that are not
otherwise defined have the meanings set forth in the Glossary of Defined Terms
attached hereto as Exhibit 1.

II.       Purchase and Sale.

A.       Purchase Amount. Subject to the terms and conditions herein and the
satisfaction of the conditions to Closing set forth below, for an aggregate
purchase price of $5,000,000.00 (“Purchase Amount”), Investor hereby irrevocably
agrees to purchase a Debenture in the aggregate Face Value of $5,250,000.00 with
a 5.0% original issue discount (OID) and a Warrant and Common Stock, all in
accordance with the terms, provisions, and schedule set forth in this Agreement
and in the Transaction Documents.

B.       Deliveries. The following documents will be fully executed and
delivered at the Closing:

1.       Debenture, in the form attached hereto as Exhibit 2;

2.       Transfer Agent Instructions, in the form attached hereto as Exhibit 3;

3.       Legal Opinion, in the form attached hereto as Exhibit 4;

4.       Officer’s Certificate, in the form attached hereto as Exhibit 5;

5.       Secretary’s Certificate, in the form attached hereto as Exhibit 6;

6.       Warrant, in the form attached hereto as Exhibit 7; and

 1 

 

 

7.       IP Security Agreement, in the form attached hereto as Exhibit 8.

C.       Closing Conditions. The consummation of the transactions contemplated
by this Agreement (“Closing”) is subject to the satisfaction of each of the
following conditions:

1.       All documents, instruments and other writings required to be delivered
by Company to Investor pursuant to any provision of this Agreement or in order
to implement and effect the transactions contemplated herein have been fully
executed and delivered, including without limitation those enumerated in Section
II.B above;

2.       The Common Stock is listed for and currently trading on the same or
higher Trading Market and Company is in compliance with all requirements to
maintain listing on the Trading Market, the Company has received no notice of
any suspension or delisting with respect to the trading of the shares of Common
Stock on such Trading Market, and Company is not aware of any current facts or
circumstances that, with the passage of time, would reasonably be expected to
cause such disqualification;

3.       The representations and warranties of Company and Investor set forth in
this Agreement are true and correct in all material respects as if made on such
date (except for representations and warranties expressly made as of a specified
date, which will be true as of such date);

4.       No material breach or default has occurred under any Transaction
Document or any other agreement between Company and Investor;

5.       Company has the number of duly authorized shares of Common Stock
reserved for issuance as required pursuant to the terms of this Agreement;

6.       There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, nor is
there any completed, ongoing, pending, threatened or, to Company’s knowledge,
contemplated proceeding or investigation which may have the effect of
prohibiting or adversely affecting any of the transactions contemplated by this
Agreement, including without limitation the sale, issuance, listing, trading or
resale of any Shares on the Trading Market; no statute, rule, regulation,
executive order, decree, ruling or injunction will have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings will be completed, ongoing, pending, threatened
or, to Company’s knowledge, contemplated by any person other than Investor or
any Affiliate of Investor, that seek to enjoin or prohibit the transactions
contemplated by this Agreement;

7.       Except as set forth under the corresponding section of the Disclosure
Schedules, any rights of first refusal, preemptive rights, rights of
participation, or any similar right to participate in the transactions
contemplated by this Agreement, if any, have been waived in writing; and

 2 

 

 

8.       The Registration Statement is current and effective.

D.       Closings. Immediately when all conditions set forth in Section II.C
have been fully satisfied, Company will issue and sell to Investor and Investor
will purchase the Debenture, the Warrant, and 100,000 shares of Common Stock by
payment to Company of $5,000,000.00 in cash, by wire transfer of immediately
available funds to an account designated by Company.

III.       Representations and Warranties.

A.       Representations Regarding Transaction. Except as set forth under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:

1.       Organization and Qualification. Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither Company nor any Subsidiary is in violation or default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents, except as would not
reasonably be expected to result in a Material Adverse Effect. Each of Company
and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and there is no completed, pending, threatened or, to
the knowledge of Company, contemplated proceeding in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

2.       Authorization; Enforcement. Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company. Each of the
Transaction Documents has been, or upon delivery will be, duly executed by
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally, (b)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (c) insofar as indemnification
and contribution provisions may be limited by applicable law.

 3 

 

 

3.       No Conflicts. The execution, delivery and performance of the
Transaction Documents by Company, the issuance and sale of the Securities and
the consummation by Company of the other transactions contemplated thereby do
not and will not (a) conflict with or violate any provision of Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (b) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other instrument
(evidencing Company or Subsidiary debt or otherwise) or other understanding to
which Company or any Subsidiary is a party or by which any property or asset of
Company or any Subsidiary is bound or affected, (c) conflict with or result in a
violation of any material law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Company or a Subsidiary is subject (including U.S. federal and state securities
laws and regulations), or by which any property or asset of Company or a
Subsidiary is bound or affected, or (d) conflict with or violate the terms of
any material agreement by which Company or any Subsidiary is bound or to which
any property or asset of Company or any Subsidiary is bound or affected; except
in the case of each of clauses (b), (c) and (d), such as would not reasonably be
expected to result in a Material Adverse Effect.

4.       Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation completed, ongoing, pending, threatened or, to the
knowledge of Company, contemplated against or affecting Company, any Subsidiary
or any of their respective properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”), which would reasonably be
expected to have a Material Adverse Effect or challenge the legality, validity
or enforceability of any of the Transaction Documents. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by Company or any Subsidiary under the Exchange Act
or the Act.

5.       Filings, Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than required federal and state securities filings, and such filings and
approvals as are required to be made or obtained under the applicable Trading
Market rules in connection with the transactions contemplated hereby, each of
which has been, or if not yet required to be filed will be, timely filed.

6.       Issuance of Shares. The Conversion Shares and Warrant Shares will be
duly authorized and, when issued upon the conversion of the Debenture or the
exercise of the Warrant, respectively, in accordance with their respective
terms, will be duly and validly issued, fully paid and nonassessable, free and
clear of all Liens except those created by the Investor.

 4 

 

 

7.       Disclosure; Non-Public Information. Company will timely file a
Prospectus Supplement, and a current report on Form 8-K (“Current Report”)
describing the material terms and conditions of this Agreement, a copy of which
has been provided to Investor prior to the Effective Date. There is no adverse
material information regarding Company that has not been disclosed to Investor
prior to the Effective Date. All information that Company has provided to
Investor that constitutes or might constitute material, non-public information
will be included in the Current Report. Notwithstanding any other provision,
except with respect to information that will be, and only to the extent that it
actually is, timely publicly disclosed by Company pursuant to the foregoing
sentence, neither Company nor any other Person acting on its behalf has provided
Investor or its representatives, agents or attorneys with any information that
constitutes or might constitute material, non-public information, including
without limitation this Agreement and the Exhibits and Disclosure Schedules
hereto. No information contained in the Disclosure Schedules constitutes
material non-public information. Company understands and confirms that Investor
will rely on the foregoing representations and covenants in effecting
transactions in securities of Company.

8.       No Integrated Offering. Neither Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering to be integrated with prior
offerings by Company that cause a violation of the Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Trading Market.

9.       Financial Condition. The Public Reports set forth as of the dates
thereof all outstanding secured and unsecured Indebtedness of Company or any
Subsidiary, or for which Company or any Subsidiary has commitments, and any
material default with respect to any Indebtedness. Company does not intend to
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be payable on or in respect of its
debt, and represents that it will not do so.

10.       Section 5 Compliance. All information provided to Investor regarding
Company, its business and the transactions contemplated hereby, including
without limitation the Disclosure Schedules and the representations and
warranties in this Agreement, and the other statements made by Company in the
Transaction Documents, do not contain any material untrue statement or omit to
state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.

11.       Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Debenture, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

 5 

 

 

12.       Acknowledgments Regarding Investor. Company’s decision to enter into
this Agreement has been based solely on the independent evaluation by Company
and its representatives, and Company acknowledges and agrees that:

a.       Investor is not, has never been, and as a result of the transactions
contemplated by the Transaction Documents will not become an officer, director,
insider or control person of Company, or to Company’s knowledge 10% or greater
shareholder or otherwise an affiliate of Company as defined under Rule 12b-2 of
the Exchange Act;

b.       Investor and its representatives have not made and do not make any
representations, warranties or agreements with respect to the Securities, this
Agreement, or the transactions contemplated hereby other than those specifically
set forth in Section III.C below; Company has not relied upon, and expressly
disclaims reliance upon, any and all written or oral statements or
representations made by any persons prior to this Agreement;

c.       The conversion of Debenture and resale of Conversion Shares will result
in dilution, which may be substantial; the number of Conversion Shares will
increase in certain circumstances; and Company’s obligation to issue and deliver
Conversion Shares in accordance with this Agreement and the Debenture is
absolute and unconditional regardless of the dilutive effect that such issuances
may have; and

d.       Investor is acting solely in the capacity of arm’s length purchaser
with respect to this Agreement and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Agreement or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Shares.

13.       No Bad Actor Disqualification. Neither Company, any predecessor of
Company, any affiliate of Company, any director, executive officer, other
officer of Company participating in the offering, or any beneficial owner of 20%
or more of Company’s outstanding voting equity securities is subject to any bad
actor disqualification as provided in Rule 506(d) of Regulation D, and Company
is not aware of any current facts or circumstances that, with the passage of
time, would reasonably be expected to cause such disqualification.

14.       Not a Shell. Company is not a shell company as defined in Rule 12b-2
of the Exchange Act.

15.       Registration Statement. The Registration Statement is current and
effective.

B.       Representations Regarding Company. Except as set forth in any Public
Reports and attached exhibits, or under the corresponding section of the
Disclosure Schedules, if any, Company hereby represents and warrants to, and as
applicable covenants with, Investor as of the Closing:

 6 

 

 

1.       Capitalization. The capitalization of the Company as of the Effective
Date is as described in the Public Reports or Disclosure Schedules. No Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents which has not been waived or satisfied. Except as a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which Company or any Subsidiary is or may become bound to issue
additional shares of Common Stock or securities convertible into or exercisable
for shares of Common Stock. The issuance and sale of the Shares will not
obligate Company to issue shares of Common Stock or other securities to any
Person, other than Investor, and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange, or reset price
under such securities. All of the outstanding shares of capital stock of Company
are validly issued, fully paid and nonassessable, have been issued in material
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of Company or others is
required for the issuance and sale of the Shares. There are no existing or
contemplated subscription or investment agreements, stockholder agreements,
voting agreements or other similar agreements with respect to Company’s capital
stock to which Company is a party or, to the knowledge of Company, between or
among any of Company’s stockholders.

2.       Subsidiaries. All of the direct and indirect subsidiaries of Company
are set forth in the Public Reports or the corresponding section of the
Disclosure Schedules. Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens. All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, nonassessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

3.       Public Reports; Financial Statements. Company has filed all required
Public Reports for the one year preceding the Effective Date. As of their
respective dates or as subsequently amended, the Public Reports complied in all
material respects with the requirements of the Act and the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, as applicable,
and none of the Public Reports, when filed and, as applicable, amended,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of Company included in the Public Reports,
as amended, comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 7 

 

 

4.       Material Changes. Since the end of the most recent year for which an
Annual Report on Form 10-K has been filed with the Commission, (a) there has
been no event, occurrence or development that has had, or that would reasonably
be expected to result in, a Material Adverse Effect, (b) Company has not
incurred any liabilities (contingent or otherwise) other than (i) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice, and (ii) liabilities not required to be reflected in Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (c) Company has not altered its method of accounting,
(d) Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (e) Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans. Company does not have
pending before the Commission any request for confidential treatment of
information.

5.       Litigation. There is no Action completed, ongoing, pending, threatened
or, to the knowledge of Company, contemplated, that would reasonably be expected
to result in a Material Adverse Effect. Neither Company nor any Subsidiary, nor
any current director or officer thereof, nor to the knowledge of Company any
former director or officer of Company, and greater than 5% shareholder of
Company, or any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, is
not ongoing, pending or threatened, and to the knowledge of Company is not
contemplated, any investigation by the Commission or any law enforcement agency
involving Company or any current director or officer of Company, or to the
knowledge of Company any former director or officer of Company, and greater than
5% shareholder of Company, or any director or officer thereof.

6.       No Bankruptcy. The Company has not filed and, to the Company’s
knowledge no other Person has filed or commenced, any petition or application,
or any judicial or administrative proceeding commenced which has not been
discharged, with respect to the Company or any Subsidiary or with respect to any
of the properties or assets of Company or any Subsidiary under any applicable
law relating to bankruptcy, insolvency, reorganization, fraudulent transfer,
compromise, arrangement of debt, creditors’ rights and no general assignment has
been made by the Company or any Subsidiary for the benefit of creditors.

7.       Labor Relations. No material labor dispute exists or, to the knowledge
of Company, is imminent with respect to any of the employees of Company, which
would reasonably be expected to result in a Material Adverse Effect.

8.       Compliance. Neither Company nor any Subsidiary (a) is in material
default under or in material violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by Company or any Subsidiary under), nor has Company or any Subsidiary
received notice of a claim that it is in material default under or that it is in
material violation of, any indenture, loan or credit agreement or any other
similar agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in
each case as would not reasonably be expected to have a Material Adverse Effect.

 8 

 

 

9.       Regulatory Permits. Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Public Reports, except where the
failure to possess such permits would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

10.       Title to Assets. Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of Company and
each Subsidiary, in each case free and clear of all Liens, except for Liens that
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by Company
and each Subsidiary and Liens for the payment of federal, state or other taxes,
the payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under leases which, to the Company’s knowledge, are valid, subsisting
and enforceable leases and as to which Company and each Subsidiary are in
compliance, except where such noncompliance could not reasonably be expected to
have a Material Adverse Effect.

11.       Patents and Trademarks. Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the Public Reports and which the failure
to so have would have a Material Adverse Effect (collectively, “Intellectual
Property Rights”). Neither Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of Company or each Subsidiary.

12.       Insurance. Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and each
Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Purchase Amount. To Company’s
knowledge, such insurance contracts and policies are in full force and complete
in all material respects. Neither Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without an increase in cost that
would constitute a Material Adverse Effect.

13.       Transactions with Affiliates and Employees. None of the officers or
directors of Company and, to the knowledge of Company, none of the employees of
Company is presently a party to any transaction with Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $120,000 other than (i)
for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of Company and (iii) for other
employee benefits, including stock option agreements under any equity incentive
plan of Company.

 9 

 

 

14.       Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement as a result of any action by the Company or any
Person acting on its behalf. Notwithstanding any other provision, Investor will
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this section
that may be due in connection with the transactions contemplated by this
Agreement or the other Transaction Documents.

16.       Registration Rights. No Person has any right to cause Company to
effect the registration under the Act of any securities of Company.

17.       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Company has not, in the 12 months preceding the
Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all listing and maintenance
requirements of the Trading Market on which the Common Stock is currently
quoted.

18.       Tax Status. Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes). Company has not executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any foreign, federal,
statute or local tax. None of Company’s tax returns is presently being audited
by any taxing authority. Company would not be classified as a PFIC for its most
recently completed taxable year, and does not expect to be classified as a PFIC
for its current taxable year.

20.       Foreign Corrupt Practices. Neither Company, nor to the knowledge of
Company, any agent or other person acting on behalf of Company, has (a) directly
or indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 10 

 

 

21.       Accountants. Company’s accountants are set forth in the Public Reports
and such accountants are an independent registered public accounting firm.

22.       No Disagreements with Accountants or Lawyers. There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.

23.       Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of the Company or any Subsidiary.

24.       Computer and Technology Security. Company has taken reasonable steps
to safeguard the information technology systems utilized in the operation of the
business of Company, including the implementation of procedures designed to
minimize the risk that such information technology systems have any disabling
codes or instructions, timer, copy protection device, clock, counter or other
limiting design or routing and any back door, virus, malicious code or other
software routines or hardware components that in each case permit unauthorized
access or the unauthorized disablement or unauthorized erasure of data or other
software by a third party, and, to Company’s knowledge, to date there have been
no successful unauthorized intrusions or breaches of the security of its
information technology systems.

25.       Data Privacy. Company has: (a) complied with, and is presently in
compliance in all material respects with, all applicable laws in connection with
data privacy, information security, data security and/or personal information;
(b) complied in all material respects with, and is presently in material
compliance with, its policies and procedures applicable to data privacy,
information security, data security, and personal information; (c) not
experienced any material incident in which personal information or other
sensitive data was or may have been stolen or improperly accessed; and Company
is not aware of any facts suggesting the likelihood of the foregoing, including
without limitation, any breach of security or receipt of any notices or
complaints from any Person regarding personal information or other data.

C.       Representations and Warranties of Investor. Investor hereby represents
and warrants to Company as of the Closing as follows:

1.       Organization; Authority. Investor is an entity validly existing and in
good standing under the laws of the jurisdiction of its organization with full
right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of Investor.
Each Transaction Document to which it is a party has been, or will be, duly
executed by Investor, and when delivered by Investor in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.

 11 

 

  

2.       Investor Status. At the time Investor was offered the Shares, it was,
and at the Effective Date it is: (a) an accredited investor as defined in Rule
501(a) under the Act; and (b) not a registered broker-dealer, member of FINRA,
or an affiliate thereof.

3.       Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Investor is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

4.       Ownership. Investor is acquiring the Debenture as principal for its own
account.

5.       No Short Sales. Neither Investor nor any Affiliate holds any short
position in, nor has engaged in any Short Sales of the Common Stock, or engaged
in any hedging transactions with regard to the Shares prior to the Effective
Date.

IV.       Securities and Other Provisions.

A.       Investor Due Diligence. Investor will have the right and opportunity to
conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Investor or any Affiliate of Investor appears.

B.       Furnishing of Information. As long as Investor owns any Securities,
Company will timely file all reports required to be filed by Company after the
Effective Date pursuant to the Exchange Act. As long as Investor owns any
Securities, Company will prepare and make publicly available such information as
is required for Investor to sell its Conversion Shares under Rule 144. Company
further covenants that, as long as Investor owns any Securities, Company will
take such further action as Investor may reasonably request, all to the extent
required from time to time to enable Investor to sell its Conversion Shares
without registration under the Act within the limitation of the exemptions
provided by Rule 144.

C.       Integration. Company will not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security, as defined in Section 2
of the Act, that would be integrated with the offer or sale of the Securities to
Investor for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

D.       Disclosure and Publicity. Company will provide to Investor, for review
and approval prior to filing or issuing, that portion of any current, periodic
or public report, registration statement, press release, public statement or
communication relating to or referencing Investor, any Transaction Documents or
the transactions contemplated thereby, any such approval not to be unreasonably
withheld.

 12 

 

 

E.       Shareholders Rights Plan. No claim will be made or enforced by Company
or, to the knowledge of Company, any other Person that Investor is an “Acquiring
Person” under any shareholders rights plan or similar plan or arrangement in
effect or hereafter adopted by Company, or that Investor could be deemed to
trigger the provisions of any such plan or arrangement, in either such case, by
virtue of receiving Shares under the Transaction Documents or under any other
agreement between Company and Investor. Company will conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

F.       No Non-Public Information. Company covenants and agrees that neither it
nor any other Person acting on its behalf will, provide Investor or its agents
or counsel with any information that Company believes or reasonably should
believe will constitute material non-public information after Closing. On and
after Closing, neither Investor nor any Affiliate of Investor will have any duty
of trust or confidence that is owed directly, indirectly, or derivatively, to
Company or the stockholders of Company, or to any other Person who is the source
of material non-public information regarding Company. Company understands and
confirms that Investor will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Shares.

G.       Indemnification of Investor.

1.       Obligation to Indemnify. Subject to the provisions of this Section
IV.G, Company will indemnify and hold Investor, its Affiliates, managers and
advisors, and each of their officers, directors, shareholders, partners,
employees, representatives, agents and attorneys, and any person who controls
Investor within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act (collectively, “Investor Parties” and each a “Investor Party”),
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, reasonable costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any Investor Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Company in this
Agreement or in the other Transaction Documents, (b) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Prospectus, Prospectus Supplement, or any information incorporated by
reference therein, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (c) any action by a creditor or stockholder of Company who is not
an Affiliate of an Investor Party, challenging the transactions contemplated by
the Transaction Documents; provided, however, that Company will not be obligated
to indemnify any Investor Party for any Losses finally adjudicated to be caused
solely by (i) a false statement of material fact contained within written
information provided by such Investor Party expressly for the purpose of
including it in the applicable Registration Statement, Prospectus, Prospectus
Supplement, or (ii) such Investor Party’s unexcused material breach of an
express provision of this Agreement or another Transaction Document willful
misconduct or violation of applicable law.

 13 

 

 

 

2.       Procedure for Indemnification. If any action will be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Investor Parties will have the right to employ separate counsel in
any such action and participate in the defense thereof, but the reasonable fees
and expenses of such counsel will be at the expense of Investor Parties except
to the extent that (a) the employment thereof has been specifically authorized
by Company in writing, (b) Company has failed after a reasonable period of time
to assume such defense and to employ counsel or (c) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict with
respect to the dispute in question on any material issue between the position of
Company and the position of Investor Parties such that it would be inappropriate
for one counsel to represent Company and Investor Parties. Company will not be
liable to Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents. In no event will the Company be liable for the reasonable fees and
expenses for more than one separate firm of attorneys (plus local counsel as
applicable) to represent all Investor Parties.

3.       Other than the liability of Investor to Company for uncured material
breach of the express provisions of this Agreement, no Investor Party will have
any liability to Company or any Person asserting claims on behalf of or in right
of Company as a result of acquiring the Securities under this Agreement.

H.       Reservation of Shares. Company has reserved from its duly authorized
Common Stock for issuance pursuant to the Transaction Documents authorized
shares of Common Stock in the amount required by the Transaction Documents and
will at all times maintain such reserve (the “Reserved Amount”). If Company
shall issue any securities or make any change to its capital structure which
would change the number of shares of Common Stock into which the Debenture shall
be convertible at the then current Conversion Price, Company will at the same
time make proper provision so that thereafter there shall be a sufficient number
of shares of Common Stock authorized and reserved, free from preemptive rights,
for conversion of the outstanding Debenture. Company (i) acknowledges that it
has irrevocably instructed its transfer agent to issue certificates for the
Common Stock issuable upon conversion of the Debenture, and agrees that its
issuance of the Debenture will constitute full authority to its officers and
agents who are charged with the duty of executing stock certificates to execute
and issue the necessary certificates for shares of Common Stock in accordance
with the terms and conditions of the Debenture.

I.       Activity Restrictions. For so long as Investor or any of its Affiliates
holds any Shares, neither Investor nor any Affiliate will: (1) vote any shares
of Common Stock owned or controlled by it, sign or solicit any proxies, attend
or be present at a shareholder meeting for purposes of determining a quorum, or
seek to advise or influence any Person with respect to any voting securities of
Company, except in accordance with the recommendation of Company’s

 14 

 

 

board of directors; (2) engage or participate in any actions, plans or proposals
which relate to or would result in (a) acquiring additional securities of
Company, alone or together with any other Person, which would result in
beneficially owning or controlling more than 9.99% of the total outstanding
Common Stock or other voting securities of Company, (b) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation,
involving Company or any of its Subsidiaries, (c) a sale or transfer of a
material amount of assets of Company or any of its Subsidiaries, (d) any change
in the present board of directors or management of Company, including any plans
or proposals to change the number or term of directors or to fill any existing
vacancies on the board, (e) any material change in the present capitalization or
dividend policy of Company, (f) any other material change in Company’s business
or corporate structure, including but not limited to, if Company is a registered
closed-end investment company, any plans or proposals to make any changes in its
investment policy for which a vote is required by Section 13 of the Investment
Company Act of 1940, (g) changes in Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of Company by any Person, (h) a class of securities of Company being
delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association, (i) a class of equity securities of Company becoming eligible for
termination of registration pursuant to Section 12(g)(4) of the Act, or (j) any
action, intention, plan or arrangement similar to any of those enumerated above;
or (3) request Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this section.

J.       No Shorting. For so long as Investor holds any Securities, neither
Investor nor any of its Affiliates will engage in or effect, directly or
indirectly, any Short Sale of Common Stock. For the avoidance of doubt, Investor
selling Conversion Shares after Investor has delivered a Conversion Notice to
Company is not a Short Sale. There will be no restriction or limitation of any
kind on Investor’s right or ability to sell or transfer any or all of the
Conversion Shares at any time, in its sole and absolute discretion. Investor may
not sell, transfer or assign the Debenture or any of its rights under this
Agreement.

K.       Stock Splits. If Company at any time on or after the Effective Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
or combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater or lesser
number of shares, the share numbers, prices and other amounts set forth in this
Agreement, as in effect immediately prior to such subdivision or combination,
will be proportionately reduced or increased, as applicable, effective at the
close of business on the date the subdivision or combination becomes effective.

L.       Subsequent Financings.

1. As long as Investor holds any Securities, Company will not enter into any
agreement that in any way restricts its ability to enter into any agreement,
amendment or waiver with Investor, including without limitation any agreement to
offer, sell or issue to Investor any preferred stock, common stock or other
securities of Company.

2. Until six months after Closing, Company will not enter into any financing
that uses a shelf registration, contains registration rights or otherwise
provides for the issuance of free trading stock, other than: (a) with Investor,
(b) in connection with a strategic transaction, or (c) the sale of restricted
Common Stock at a fixed price. For the avoidance of doubt, Company may enter
into any unregistered financing of nonconvertible debt or restricted stock with
no registration rights.

 15 

 

 



3. As long as any part of the Debenture is outstanding, Company will not agree
or enter into any equity or convertible financing pursuant to which shares of
Common Stock or Common Stock equivalents may effectively be issued at a variable
price or where the price or number of shares are subject to any type of
variability or reset feature. Provided, however, that Company may enter into any
transaction: (a) with Investor, (b) for unregistered, non-convertible debt, (c)
for restricted stock with no registration rights, (d) for Common Stock at a
fixed price at no more than a 5% discount to the most recent closing price of
the Common Stock on the Trading Market, (e) reasonably equivalent value given as
consideration for a strategic acquisition, or (f) that includes an immediate,
unconditional offer to Investor to purchase the Debenture by wire transfer of
immediately available funds in the amount of 140% of the then outstanding
Liquidation Value.

4. So long as any part of the Debenture is outstanding, upon any issuance by
Company or any of its subsidiaries of any security with any term more favorable
to the holder of such security or with a term in favor of the holder of such
security that was not similarly provided to Investor, then Company will notify
Investor of such additional or more favorable term and such term, at Investor’s
option, shall become a part of the transaction documents with Investor. The
types of terms contained in another security that may be more favorable to the
holder of such security include, but are not limited to, terms addressing
conversion discounts, prepayment rate, conversion look back periods, interest
rates, original issue discounts, stock sale price, private placement price per
share, and warrant coverage.

M.       Right of First Refusal. If at any time while any Securities are
outstanding, Company has a bona fide offer of capital or financing from any
person, that Company intends to act upon, then Company must first offer such
opportunity to Investor to provide such capital or financing to Company on the
same terms as each respective person’s terms. Except as otherwise provided in
any Transaction Documents, should Investor be unwilling or unable to provide
such capital or financing to Company within 5 Trading Days from Investor’s
receipt of written notice of the offer from Company, then Company may obtain
such capital or financing from that respective person upon the exact same terms
and conditions offered by Company to Investor, which transaction must be
completed within 15 days after the date of the notice. If Company does not
receive the capital or financing from the respective person within 15 days after
the date of the respective notice, then Company must again offer the capital or
financing opportunity to Investor as described above, and the process detailed
above shall be repeated.

V.       Security Agreement.

A.       Grant of Security Interest. To secure the Obligations, Company, as
debtor, hereby assigns and grants to Investor, as secured party, a continuing
first-position lien on and security interest in, all right, title and interest
of the Company, whether now owned or existing or hereafter created, acquired, or
arising, in and to all of the Collateral.

B.       Change in Name or Locations. Company’s legal name and jurisdiction of
organization are correctly set forth in the Public Reports. Company has not
transacted business at any time during the immediately preceding five-year
period, and does not currently transact business, under any other legal names or
trade names. Company’s chief executive office and principal place of business is
at, and the Company keeps and shall keep all of its books and records relating
to receivables only at the location identified in the Public Reports, and the
Company has no other executive offices or places of business. Company hereby
agrees that if the location of the Collateral changes from the locations it is
currently located in, or if Company changes its name or form or jurisdiction of
organization, or establishes a name in which it may do business, Company will
immediately notify Investor in writing of the additions or changes.

 16 

 

 

C.       Representations and Warranties. Company represents, warrants and
covenants to Investor that: (a) Company has good, marketable and indefeasible
title to the Collateral, except as disclosed in the Disclosure Schedules, has
not made any prior sale, pledge, encumbrance, assignment or other disposition of
any of the Collateral, and except as disclosed in the Disclosure Schedules, the
Collateral is free from all encumbrances and rights of setoff of any kind except
the lien in favor of Investor created by this Agreement; (b) except as herein
provided, Company will not hereafter without Investor’s prior written consent
sell, pledge, encumber, assign or otherwise dispose of any of the Collateral or
permit any right of setoff, lien or security interest to exist thereon except to
Investor, except for dispositions of Collateral in the ordinary course of
business; (c) Company will defend the Collateral against all claims and demands
of all persons at any time claiming the same or any interest therein; and (d)
Exhibit 9 attached hereto contains a true, complete, and current listing of all
patents, trademarks, tradestyles, copyrights, and other intellectual property
rights (including all registrations and applications therefor) owned by Company
as of the date hereof that are registered with any governmental authority.
Company shall promptly notify Investor in writing of any additional intellectual
property rights acquired or arising after the date hereof, and shall submit to
the Investor a supplement to Exhibit 9 to reflect such additional rights,
provided Company’s failure to do so shall not impair the Investor’s security
interest therein.

D.       Covenants. Company covenants that it will:

(i) from time to time and at all reasonable times allow Investor, by or through
any of its officers, agents, attorneys, or accountants, to examine or inspect
the Collateral, and obtain valuations and audits of the Collateral, at
Investor’s expense, wherever located. Company shall do, obtain, make, execute
and deliver all such additional and further acts, things, deeds, assurances and
instruments as Investor may require to assure to Investor its rights hereunder
and in or to the Collateral, and the proceeds thereof, including waivers from
landlords, warehousemen and mortgagees;

(ii) keep the Collateral in good order and repair consistent with commercially
reasonable past practices at all times and immediately notify Investor of any
event causing a material loss or decline in value of the Collateral, whether or
not covered by insurance, and the amount of such loss or depreciation;

(iii) only use or permit the Collateral to be used in accordance with all
applicable federal, state, county and municipal laws and regulations;

(iv) to the extent applicable, have and maintain insurance at all times with
respect to all Collateral against risks of fire (including so called extended
coverage), theft, sprinkler leakage, and other risks (including risk of flood if
any Collateral is maintained at a location in a flood hazard zone) as Investor
may reasonably require, in such form, in the minimum amount of the outstanding
principal of the Note and written by such companies as may be reasonably
satisfactory to Investor; each such casualty insurance policy shall contain a
standard Investor's Loss Payable Clause issued in favor of Investor under which
all losses thereunder shall be paid to Investor as Investor's interest may
appear; such policies shall expressly provide that the requisite

 17 

 

 

insurance cannot be altered or canceled without at least thirty (30) days prior
written notice to Investor and shall insure Investor notwithstanding the act or
neglect of Company; upon Investor’s demand, Company shall furnish Investor with
evidence of insurance as Investor may reasonably require; in the event of
failure to provide insurance as herein provided, Investor may, at its option,
obtain such insurance and Company shall pay to Investor, on demand, the cost
thereof; proceeds of insurance may be applied by Investor to reduce the
Obligations or to repair or replace Collateral, all in Investor 's sole
discretion;

(v) If any of the Collateral is, at any time, in the possession of a bailee,
Company will promptly notify Investor thereof and, if requested by Investor,
shall promptly obtain an acknowledgment from the bailee, in form and substance
satisfactory to Investor, that the bailee holds such Collateral for the benefit
of Investor and shall act upon the instructions of Investor, without the further
consent of Company;

(vi) Company will not change its legal name or transact business under any other
trade name without first giving 30 days’ prior written notice of its intent to
do so to the Investor; and

(vii) Company will promptly pay when due all taxes, assessments and governmental
charges and levies upon or against Company or any of the Collateral, in each
case before the same become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings which prevent foreclosure or other realization upon any
of the Collateral and preclude interference with the operation of Company’s
business in the ordinary course, and Company shall have established adequate
reserves therefor.

E.       Negative Pledge; No Transfer. Company will not sell or offer to sell or
otherwise transfer or grant or allow the imposition of a lien, encumbrance or
security interest of any kind upon the Collateral or use any portion thereof in
any manner inconsistent with this Agreement or with the terms and conditions of
any policy of insurance thereon. The Company shall warrant and defend the
Collateral against any claims and demands of all persons at any time claiming
the same or any interest in the Collateral adverse to the Investor.

F.       Further Assurances. Company hereby irrevocably authorizes Investor at
any time and from time to time to file in any UCC jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral (i)
as all assets of Company or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (ii) as being of an equal or lesser scope or
with greater detail, and (b) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including, but not limited to (i) whether
Company is an organization, the type of organization and (ii) any organization
identification number issued to Company. Company agrees to furnish any such
information to Investor promptly upon request. Company also ratifies its
authorization for Investor to have filed in any UCC jurisdiction any like
initial financing statements or amendments thereto if filed prior to the date
hereof.

 18 

 

 

G.       Events of Default. Company shall, at Investor’s option, be in default
under this Agreement upon the happening of any of the following events or
conditions (each, an “Event of Default”): (a) a failure to pay any amount due
under the Debenture, this Agreement or any Transaction Document within 5
business days of the date the same is due; (b) the failure by Company to perform
any of its other obligations under the Debenture, this Agreement or any
Transaction Document within 10 business days of notice from Investor of the
same; (c) falsity, inaccuracy or material breach by Company of any written
warranty, representation or statement made or furnished to Investor by or on
behalf of Company; (d) an uninsured material loss, theft, damage, or destruction
to any of the Collateral, or the entry of any judgment against Company or any
lien against or the making of any levy, seizure or attachment of or on the
Collateral; (e) the failure of Investor to have a perfected first priority
security interest in the Collateral; (f) any indication or evidence received by
Investor that Company may have directly or indirectly been engaged in any type
of activity that might reasonably be expected to result in the forfeiture of any
property of Company to any governmental entity, federal, state or local; (g) the
occurrence of any 3 or more Trigger Events under the Debenture; or (h) the
Closing Price of the Common Stock is below $0.15 per share for 30 consecutive
days or more.

H.       Remedies. Upon the occurrence of any Event of Default and at any time
thereafter, Investor may declare all Obligations secured hereby immediately due
and payable and shall have, in addition to any remedies provided herein or by
any applicable law or in equity, all the remedies of a secured party under the
UCC. Investor’s remedies include, but are not limited to, to the extent
permitted by law, the right to (a) peaceably by its own means or with judicial
assistance enter Company's premises and take possession of the Collateral
without prior notice to Company or the opportunity for a hearing, (b) render the
Collateral unusable, (c) dispose of the Collateral on Company's premises, and
(d) require Company to assemble the Collateral and make it available to Investor
at a place designated by Investor. Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Investor will give Company reasonable notice of the time and
place of any public sale thereof or of the time after which any private sale or
any other intended disposition thereof is to be made. The requirements of
commercially reasonable notice shall be met if such notice is sent to Company at
least 5 business days before the time of the intended sale or disposition.
Expenses of retaking, holding, preparing for sale, selling or the like shall
include Investor 's reasonable attorney's fees and legal expenses, incurred or
expended by Investor to enforce any payment due it under this Agreement either
as against Company, or in the prosecution or defense of any action, or
concerning any matter growing out of or connection with the subject matter of
this Agreement and the Collateral pledged hereunder. Company waives all relief
from all appraisement or exemption laws now in force or hereafter enacted.

I.       Payment of Expenses. At its option, Investor may, but is not required
to: discharge taxes, liens, security interests or such other encumbrances as may
attach to the Collateral; pay for required insurance on the Collateral; and pay
for the maintenance, appraisal or reappraisal, and preservation of the
Collateral, as determined by Investor to be necessary.

J.       Preservation of Rights. No delay or omission on Investor’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will Investor’s
action or inaction impair any such right or power. Investor 's rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which Investor may have under other agreements, at law or in equity.

 19 

 

 

VI.       General Provisions.

A.       Notice. Unless a different time of day or method of delivery is
specifically provided in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. New York time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. New York time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are such other address as may be designated in
writing, in the same manner, by such Person.

B.       Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement will be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

C.       No Third-Party Beneficiaries. Except as otherwise set forth in Section
IV.G, this Agreement and the Transaction Documents will inure solely to the
benefit of the parties hereto, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person. Other than the Investor
Parties described in Section IV.G, a Person who is not a party to this Agreement
shall not have any rights under the Contracts (Rights of Third Parties) Law,
2014 of the Cayman Islands to enforce any term of this Agreement or any
Transaction Document.

D.       Fees and Expenses. Company has paid a flat rate documentation fee of
$5,000 to Investor in connection with drafting this Agreement and the other
Transaction Documents. Except as otherwise provided in this Agreement, each
party will pay the fees and expenses of its own advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
the Transaction Documents. Company acknowledges and agrees that Investor’s
counsel solely represents Investor, and does not represent Company or its
interests in connection with the Transaction Documents or the transactions
contemplated thereby. Company will pay all stamp and other taxes and duties, if
any, levied in connection with the sale or issuance of the Shares to Investor.

E.       Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement will not in any way be affected
or impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

 20 

 

 

F.       Replacement of Certificates. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, Company will
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances will also pay any reasonable third-party costs
associated with the issuance of such replacement certificates.

G.       Governing Law. All matters between the parties, including without
limitation questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents will be governed by and construed
and enforced in accordance with the laws of the U.S. Virgin Islands, without
regard to the principles of conflicts of law that would require or permit the
application of the laws of any other jurisdiction, except for corporation law
matters applicable to Company which will be governed by the corporate law of its
jurisdiction of formation. The parties hereby waive all rights to a trial by
jury. In any action, arbitration or proceeding, including appeal, arising out of
or relating to any of the Transaction Documents or otherwise involving the
parties, the prevailing party will be awarded its reasonable attorneys’ fees and
other costs and expenses reasonably incurred in connection with the
investigation, preparation, prosecution or defense of such action or proceeding.

H.       Arbitration. Any dispute, controversy, claim or action of any kind
arising out of, relating to, or in connection with this Agreement, or in any way
involving Company and Investor or their respective Affiliates, including any
issues of arbitrability, will be resolved solely by final and binding
arbitration in English before a retired judge at JAMS, or its successor, in the
Territory of the Virgin Islands, pursuant to the most expedited and Streamlined
Arbitration Rules and Procedures available. Any interim or final award may be
entered and enforced by any court of competent jurisdiction. The final award
will include the prevailing party’s reasonable arbitration, expert witness and
attorney fees, costs and expenses. Notwithstanding the foregoing, Investor may
in its sole discretion bring an action in Nevada, California or Utah in aid of
arbitration or for temporary, preliminary or provisional relief pending
completion of arbitration.

I.       Remedies.

1.       In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, each of Investor and Company will
be entitled to specific performance under the Transaction Documents, and
equitable and injunctive relief to prevent any actual or threatened breach under
the Transaction Documents, to the full extent permitted under applicable laws.

2.       Without limitation of the foregoing, Company acknowledges that the
rights and benefits of Investor pursuant to Section I.G.1. of the Debenture are
unique and that no adequate remedy exists at law if Company breaches or fails
timely perform any of its obligations thereunder, that it would be difficult to
determine the amount of damages resulting therefrom, that it would cause
irreparable injury to Investor, and that any potential harm to Company would

 21 

 

 

be adequately and fully compensable with monetary damages; accordingly, Investor
will be entitled to a compulsory remedy of immediate specific performance,
temporary, interim, preliminary and final injunctive relief to enforce the
provisions thereof, including without limitation requiring Company and its
transfer agent, attorneys, officers and directors to immediately take all
actions necessary to issue and deliver the number of Conversion Shares stated by
Investor, and prohibiting any Common Stock from being issued or transferred
until after all Conversion Shares have been received by Investor in electronic
form and fully cleared for trading, which requirements will not be stayed for
any reason, without the necessity of posting any bond. Company hereby
absolutely, unconditionally and irrevocably waives all objections and rights to
oppose any motion, application or request by Investor to issue any number of
Conversion Shares, and all rights to stay or appeal any resulting order, and any
appeal filed by Company or on its behalf will be immediately and automatically
dismissed. Company further acknowledges that it has an adequate remedy at law
with respect to Section I.G.1. of the Debenture in a claim for money damages;
accordingly, Company may not restrain or enjoin its transfer agent, Investor or
any brokers from receiving or reselling any Conversion Shares, and any action
for temporary, preliminary or final injunctive relief filed by Company or on its
behalf will be immediately and automatically dismissed.

J.       Payment Set Aside. To the extent that Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to Company, a trustee, receiver or any other person under any law, including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action, then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

K.       Headings. The titles and headings in this Agreement and the Transaction
Documents are for convenience only, do not constitute a part of this Agreement
and will not be deemed to limit or affect any of the provisions hereof

L.       Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement, the Debenture, and all Transaction Documents.

M.       Survival. The representations and warranties contained herein will
survive the Closing and the delivery of the Shares until all Debenture issued to
Investor have been converted or redeemed. Neither party will be under any
obligation to update or supplement any of its representations or warranties
following the Closing due to a change that occurred after the Closing.

N.       Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. All currency references in any Transaction
Document are to U.S. dollars.

 22 

 

 

O.       Further Assurances. Each party will take all further actions and
execute all further documents as may be reasonably necessary to implement the
provisions and carry out the intent of this Agreement fully and effectively.

P.       Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together will be considered one and the same agreement
and will become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
portable document format, facsimile or electronic transmission, such signature
will create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

Q.       Entire Agreement. This Agreement, including the Exhibits hereto, which
are hereby incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, advisor, attorney or agent
has relied upon any collateral contract, agreement, assurance, promise,
understanding, statement or representation not expressly set forth herein. The
parties hereby absolutely, unconditionally and irrevocably waive all rights and
remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such statement or assurance.

 23 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories on the Effective Date.

 

Company:

 

CLEANSPARK, INC.

 

 

By: _________________

Name: _______________

Title: ________________

 

 

Investor:

 

 

Investor Name

 

 

By: _________________

Name: _______________

Title: ________________

 

 24 

 

 



Exhibit 1

Glossary of Defined Terms

“$” means the currency of the United States of America, in which all dollar
amounts in the Transaction Documents will be expressed.

“Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

“Action” has the meaning set forth in Section III.A.4.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.

“Agreement” means this Securities Purchase Agreement.

“Closing” has the meaning set forth in Section II.D.

“Collateral” means all assets of the Company, including without limitation all
personal property wherever located, both now owned and hereafter acquired,
including, but not limited to, all equipment, fixtures, inventory, goods,
documents, general intangibles, accounts, deposit accounts (unless a security
interest would render a nontaxable account taxable), receivables, contract
rights (including, but not limited to, all of Company’s rights in franchise
agreements, license agreements and market development agreements), chattel
paper, patents, trademarks and copyrights (and the good will associated with and
registrations and licensing of them), instruments, letter of credit rights and
investment property, capital stock, partnership, membership and equity
interests, of any kind or nature, and all additions and accessions to, all spare
and repair parts, special tools, equipment and replacements for, software used
in, all returned or repossessed goods the sale of which gave rise to, and all
accessions, additions, amendments, modifications, replacements, and
substitutions to, of or for the foregoing, and all proceeds, supporting
obligations and products of the foregoing, except as set forth in the Disclosure
Schedules. All terms which are used in this definition which are defined in the
UCC shall have the same meanings herein as such terms are defined in the UCC,
unless this Agreement shall otherwise specifically provide.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the Common Stock of Company and any replacement or
substitute thereof, or any share capital into which such Common Stock will have
been changed or any share capital resulting from a reclassification of such
Common Stock.

“Company” has the meaning set forth in the first paragraph of the Agreement.

“Conversion Shares” includes all shares of Common Stock potentially issuable in
relation to the Debenture, including Common Stock that must be issued upon
conversion of the Debenture, and Common Stock that must or may be issued in
payment of any Interest or Conversion Premium.

 25 

 



“Debenture” means the Senior Secured Subordinated Debenture issued by Company,
in the form attached as Exhibit 2.

“Disclosure Schedules” means the disclosure schedules of Company attached hereto
as Exhibit 9. The Disclosure Schedules contain no material non-public
information.

 

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.

“Equity Conditions” has the meaning set forth in the Debenture.

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $250,000 due under leases required to
be capitalized in accordance with GAAP.

“Intellectual Property Rights” has the meaning set forth in Section III.B.11.

“Investor” has the meaning set forth in the first paragraph of the Agreement.

“Legal Opinion” means an opinion from Company’s legal counsel, in the form
attached as Exhibit 4.

“Liens” means a lien, charge, security interest or encumbrance in excess of
$250,000, or a right of first refusal, preemptive right or other restriction.

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, (c) Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document, or (d)
the sale, issuance, registration, listing, resale and trading on the Trading
Market of the Conversion Shares.

 26 

 



“Material Permits” has the meaning set forth in Section III.B.9.

“Obligations” include the full and punctual observance and performance of all
present and future duties, covenants, and responsibilities due to Investor by
Company under this Agreement, the Debenture and the other Transaction Documents,
including without limitation all present and future obligations and liabilities
of Company for the payment of money (extending to all principal amounts,
interest, late charges, fees, and all other charges and sums, as well as all
costs and expenses payable by Company).

“Officer’s Certificate” means a certificate executed by an authorized officer of
Company, in the form attached as Exhibit 5.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

“Prospectus” means the final prospectus filed for the Registration Statement.

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is timely filed with the Commission and
delivered by the Company to Investor.

“Public Reports” means the reports filed with the Commission by the Company
pursuant to the Exchange Act (see Exhibit 9).

“Purchase Amount” has the meaning set forth in Section II.A.1.

“Receivables" include all accounts receivable and all rights to the payment of a
monetary obligation, whether or not earned by performance, and whether evidenced
by an account, chattel paper, instrument, general intangible, or otherwise.

“Registration Statement” means a valid, current and effective shelf Registration
Statement on Form S-3, File No. 333-228063, registering all Securities for sale,
including the prospectus therein, amendments and supplements to such
Registration Statement or prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement, and any
information contained or incorporated by reference in a prospectus filed with
the Commission in connection with the Registration Statement, to the extent such
information is deemed under the Act to be part of any registration statement.

“Secretary’s Certificate” means a certificate, in the form attached as Exhibit
6, signed by the secretary of Company.

“Shares” include the Conversion Shares and the Warrant Shares.

“Securities” include the Debenture, the Warrant, the Conversion Shares and the
Warrant Shares.

 27 

 



“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.

“Subsidiary” means any Person owned or controlled by the Company, or in which
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b) (21).

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

“Trading Market” has the meaning set forth in the Debenture.

“Transaction Documents” means this Agreement, the other agreements, certificates
and documents referenced herein or the form of which is attached hereto, and the
exhibits, schedules and appendices hereto and thereto.

“Transfer Agent” means the transfer agent for Company.

“Transfer Agent Instructions” means a letter agreement executed by Company, its
current transfer agent, and any successor transfer agent for the Common Stock,
in the form attached as Exhibit 3.

“UCC” means the Uniform Commercial Code as adopted and applied in any applicable
jurisdiction, including without limitation Company’s jurisdiction of formation.

“Warrant” means the Common Stock Purchase Warrant issued by Company, in the form
attached hereto as Exhibit 7.

 28 

 



 

 

 

 

 

